     Case 2:20-cv-00475-APG-DJA Document 14 Filed 06/10/20 Page 1 of 2




 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                      ***
 5
      BALLY’S LAS VEGAS MANAGER,                            Case No. 2:20-cv-00475-APG-DJA
 6    LLC,
 7                           Plaintiff,                     SPECIAL SCHEDULING ORDER
                                                            CONCERNING REVIEW OF
 8          v.                                              ARBITRATION AWARD
 9    LOCAL JOINT EXECUTIVE BOARD OF
      LAS VEGAS, ET AL.,
10
                             Defendants.
11

12
            This case involves judicial review of an arbitration award, which requires the Court to
13
     enter a scheduling order pursuant to Local Rule 16-1(c)(8) establishing a briefing schedule.
14
     These case rarely, if ever, require proceedings in the nature of a trial. Instead, these cases are
15
     usually resolved by cross-motions for summary judgment to vacate or affirm the arbitration
16
     award. The motions for summary judgment should include a complete summary of all evidence
17
     adduced at the arbitration hearing including testimony and exhibits and evidence in the record
18
     that supports the party’s claim(s). They must also contain points and authorities dealing with the
19
     specific legal issues involved in this case, rather than principals of law applicable to arbitration
20
     awards in general. Oral argument will be deemed waived and the case will stand submitted
21
     unless the Court orders otherwise.
22
            Accordingly,
23
            IT IS THEREFORE ORDERED that within 30 days of this Order, Plaintiff must file a
24
     motion for summary judgment.
25
            IT IS FURTHER ORDERED that Defendants’ cross-motion for summary judgment and
26
     response must be filed within 30 days of service of the motion.
27

28
     Case 2:20-cv-00475-APG-DJA Document 14 Filed 06/10/20 Page 2 of 2




 1          IT IS FURTHER ORDERED that if Defendants file points and authorities in opposition,

 2   Plaintiff has twenty days from the date of service of such points and authorities to file a reply.

 3

 4          DATED: June 10, 2020.

 5
                                                           DANIEL J. ALBREGTS
 6                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
